Citation Nr: 0628353	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, identified as urinary tract problems, claimed as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for 
retinopathy/cataracts, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for a sweat gland 
disorder, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a disorder 
manifested by radiculopathy of the chest wall, claimed as 
secondary to diabetes mellitus.

6.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the right lower extremity.

7.  Entitlement to a compensable evaluation for peripheral 
neuropathy of the left lower extremity.

8.  Entitlement to a compensable evaluation for erectile 
dysfunction.  

9.  Entitlement to a compensable evaluation for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in March and September 2003 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has urinary tract problems secondary to diabetes mellitus.  

2.  There is no medical evidence of current retinopathy 
and/or cataracts secondary to diabetes mellitus.

3.  There is no medical evidence that the veteran currently 
has a sweat gland disorder secondary to diabetes mellitus.

4.  There is no medical evidence that the veteran currently 
has a pulmonary disorder secondary to diabetes mellitus.

5.  There is no medical evidence that the veteran currently 
has a disorder manifested by radiculopathy of the chest wall 
secondary to diabetes mellitus.

6.  Peripheral neuropathy of the right lower extremity is 
manifested by sensation that is largely intact.  Pulses and 
reflexes are present and equal.

7.  Peripheral neuropathy of the left lower extremity is 
manifested by sensation that is largely intact.  Pulses and 
reflexes are present and equal.

8.  There is no evidence of penile deformity associated with 
the veteran's service-connected erectile dysfunction.

9.  The veteran's IBS is no more than mild in disabling 
symptomatology; frequent episodes of bowel disturbance with 
abdominal distress have not been shown.


CONCLUSIONS OF LAW

1.  A genitourinary disorder, manifested by urinary tract 
problems, was not incurred in service and is not secondary to 
service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Retinopathy and/or cataracts were not incurred in service 
and are not secondary to service-connected diabetes.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).




3.  A sweat gland disorder was not incurred in service and is 
not secondary to service-connected diabetes.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

4.  A pulmonary disorder was not incurred in service and is 
not secondary to service-connected diabetes.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

5.  A disability manifested by radiculopathy of the chest 
wall was not incurred in service and is not secondary to 
service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

6.  The criteria for an initial compensable evaluation for 
service-connected peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.75, 4.124, Diagnostic 
Code 8520 (2005).

7.  The criteria for an initial compensable evaluation for 
service-connected peripheral neuropathy of the left lower 
extremity have not been met. 38 U.S.C.A. §§ 1155 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.75, 4.124, Diagnostic Code 
8520 (2005).

8.  The criteria for an initial compensable evaluation for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.115b, 
Diagnostic Code 7522 (2005).

9.  The criteria for an initial compensable evaluation for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
not provided notice, consistent with the VCAA, prior to the 
initial RO decision in March 2003.  However, as discussed 
below, we believe that deficiency has been remedied by the 
RO.

In a June 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claims have been appealed and are being denied 
herein, and since the effective dates of the current awards 
for bilateral peripheral neuropathy, erectile dysfunction, 
and IBS have been assigned retroactively to the date of the 
respective claims, there can be no possibility of any 
prejudice.



II.  Factual Background

In a November 2002 rating action, service connection was 
granted for diabetes mellitus and a 20 percent evaluation was 
assigned.  In May 2003, the veteran filed claims for service 
connection for urinary tract problems, retinopathy/cataracts, 
a sweat gland disorder, a pulmonary disorder, a disorder 
manifested by radiculopathy of the chest wall, peripheral 
neuropathy, erectile dysfunction, and IBS.  The veteran does 
not contend that any of the claimed disabilities arise during 
or directly from his military service.  Rather, he contends 
that they are secondary to his service-connected diabetes 
mellitus.  The Board observes in passing that the service 
medical records do fail to reveal any significant ongoing 
pertinent problems as to those disorders.

The post-service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The vast 
majority of these treatment reports, dated between 1981 and 
2003, show that the veteran has received many years of 
psychiatric treatment.  The pertinent records begin in 2000, 
and note the veteran complained of blurred near vision 
diagnosed as hyperopia, astigmatism, presbyopia, and nuclear 
sclerosis.  He also complained of chronic diarrhea.  In June 
2001, he was evaluated for complaints of nocturia and strain.  
He had mild terminal dribbling but no intermittency.  The 
veteran denied a history of stone disease, hematuria, or 
urinary tract infection.  The clinical impression was firm 
prostate without nodularity, and with normal PSA.  These 
records also show the veteran began fairly regular treatment 
for diabetes in August 2001.  

A Social Security Administration (SSA) report, dated in June 
2002, shows the veteran was determined to be disabled as of 
October 2001, as a result of major depression and PTSD.  The 
remaining records show occasional complaints of chest pain, 
shortness of breath, and problems with sweating.  The 
examiner noted the veteran's history of myocardial 
infarction, but the records are otherwise negative for any 
medical evidence documenting diagnoses of actual disorders 
involving these symptoms.  




On VA examination in December 2001, the veteran complained of 
shortness of breath, some chronic diarrhea and an enlarged 
prostate.  His history was significant for coronary artery 
disease, but not for tuberculosis, pneumonia, hemoptysis, or 
chronic cough.  Following examination, the clinical 
impression was pulmonary insufficiency of moderate degree 
with impaired contractibility of the posterior wall of the 
left ventricle.  The examiner concluded the veteran's limited 
stamina was due to a combination of heart disease, obesity, 
and deconditioning.  No other diagnoses were provided.  

On VA examination in January 2003, the veteran complained of 
chronic diarrhea, with a maximum of 8-10 daily bowel 
movements.  There had, however, been a marked improvement to 
only two daily bowel movements with the addition of a fiber 
pill.  The veteran had a history of bright red blood per 
rectum in the past, but none in over a year, despite a 
positive hemoccult one year before with no known etiology.  
He also had a history of hemorrhoids.  Clinical evaluation 
was negative for persistent emesis, hematemesis, anorexia or 
weight loss.  The veteran also denied chronic nausea and 
vomiting.  He had never experienced constipation, but had 
experienced chronic problems with diarrhea.  The veteran 
denied recent fecal incontinence, and had had no persistent 
loss of sensation of rectal fullness.  The clinical 
impression was chronic diarrhea consistent with irritable 
bowel syndrome.  

The veteran also complained of chest pain and dyspnea on 
exertion, with no known etiology.  Review of the respiratory 
system was negative for asthma, bronchitis, pneumonia, 
pleural effusion, pulmonary embolism, pleuritic chest pain, 
or hemoptysis.  His history was positive for left ventricular 
damage, felt to be due to a myocardial infarction of unknown 
date.  The clinical impression was mild restrictive defect 
with no apparent asthmatic component.  

Neurological examination revealed the veteran complained of 
burning and constant tingling in his lower extremities.  Deep 
tendon reflexes were abnormal, with no evidence of swelling.  
He also complained of persistent arm and leg aching of 
unclear etiology, but which was considered musculoskeletal 
rather than neurologic

in nature.  The veteran was not on any medications for his 
neuropathic symptoms.  On examination the veteran's gait was 
essentially normal with a slightly widened stance, with 
minimal dependence on a cane in the right hand.  Extremities 
were without clubbing, cyanosis, or edema.  The feet were 
warm with sparse hair growth to the toes.  The dorsalis pedis 
was 1+ on the left and none on the right.  Posterior tibialis 
was not appreciated on the left or right.  Capillary refill 
was brisk.  The nails were thickened but without evidence of 
onychomycosis.  There was no ulceration or evidence of 
cellulitis.  Vibratory sense was minimally decreased at the 
tips of the toes but intact at the metatarsophalangeal 
bilaterally.  The veteran's symptoms were consistent with 
mild peripheral neuropathy, thought likely to be secondary to 
diabetes mellitus.  

On genitourinary examination the veteran's history was 
negative for stones or persistent infections.  However, he 
did have prostate enlargement which had been followed over 
the last 1-2 years, without a related increase in prostate-
specific antigen (PSA) or other evidence of prostate cancer.  
He had also experienced progressive erectile dysfunction over 
the past 2-3 years, with complete inability to obtain an 
erection.  The clinical impression was erectile dysfunction, 
likely secondary to diabetes mellitus.  

The veteran also complained of headaches and visual blurring 
associated with hypertension, which had improved with 
treatment.  He reported that his last eye examination was in 
2002, with a change in prescription for refractive error.  
The examiner noted the presence of early cataracts, but with 
no known glaucoma or diabetic retinopathy.  

In March 2003, the RO granted service connection for 
peripheral neuropathy of both lower extremities, and for 
erectile dysfunction.  Noncompensable (zero percent) 
evaluations were assigned to each disability.  

On VA examination in August 2003, the veteran had no specific 
pulmonary complaints, and the examination was essentially 
normal.  The examiner concluded that there was no pulmonary 
condition observed, and that the veteran's complaints of 
radiculopathy were more likely than not related to a post-
service history of trauma and fracture to the back.  In 
addition, the examiner did not observe any chest pain on 
examination, and therefore could attribute it to cardiac 
causes or musculoskeletal sources.  Gastrointestinal 
evaluation revealed the veteran had no known peptic ulcer 
disease, abdominal pain or cramping.  He denied a history of 
hematochezia, hematemesis, or hemorrhoids.  There were no 
other pertinent clinical findings.  

On neurological evaluation the dorsalis and posterior tibial 
pulses were 1+ and equal throughout.  Deep tendon reflexes 
were 2+ and equal.  Diabetic foot examination was negative 
for sensation in all areas.  The lower extremities moved well 
and the toenails were thick and opaque.  There were no open 
sores, ulcers, or drainage.  

The veteran also complained of increased urinary urgency, 
hesitancy, decreased stream, nocturia, and impotency.  On 
examination the penis was intact, without lesions or 
discharge, and testicular examination was normal.  

During VA eye examination, the examiner noted the veteran had 
no history of eye injury or problems in service except for 
needing glasses.  He did, however, note the veteran's post-
service history of diabetes.  Following examination, the 
clinical assessment was posterior subcapsular cataracts, 
which had no known association with diabetes.  There was no 
evidence of diabetic retinopathy.  

In September 2003 the RO granted service connection for IBS 
and assigned a noncompensable evaluation.  Thereafter the 
veteran disagreed with the ratings assigned for his service-
connected peripheral neuropathy, erectile dysfunction, and 
IBS, and this appeal ensued.

III.  Applicable Law and Analysis - Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection

for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within an applicable post-service presumption period under 
38 C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Any additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a), to 
the extent of such aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

As stated previously, the veteran maintains that he developed 
urinary tract problems, retinopathy/cataracts, a sweat gland 
disorder, a pulmonary disorder, and radiculopathy of the 
chest wall as a result of his service-connected diabetes 
mellitus.  He does not contend that any of those disabilities 
began in service or are directly related thereto, nor is such 
in-service causation shown by the record to be the case.  As 
a result, the Board will analyze the veteran's claims on that 
basis.  Also, because these claims involve similar issues and 
evidence, and as similar legal principles apply, the Board 
will address them in a common discussion.


However, the primary impediment to a grant of service 
connection for the claimed urinary tract problems, sweat 
gland disorder, pulmonary disorder, diabetic 
retinopathy/cataracts, and chest wall radiculopathy is the 
absence of medical evidence of pertinent diagnoses.  

By regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 
7 Vet. App. 439 (1995).  The medical evidence appears to only 
describe the veteran's reported history of complaints, with 
few, if any, clinical findings.  With the exception of 
cataracts, there is no post-service medical evidence showing 
current diagnoses of the claimed disorders.  There is no 
objective clinical confirmation that the veteran suffers from 
actual disabilities.  See Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claims. 

In addition, while the evidence establishes diagnoses of 
hyperopia, astigmatism, and presbyopia, service connection is 
not warranted therefor.  These are forms of refractive error.  
See VA Adjudication Procedure Manual, M21-1, Part VI, at 
para. 11.07(b) (Aug. 26, 1996) (M21-1).  Refractive error of 
the eye is not a disease or injury within the meaning of 
applicable law.  See 38 C.F.R. § 3.303(c).  As refractive 
error of the eye is not, by law, a disease or injury, it 
requires more than an increase in severity during service in 
order to warrant a grant of service connection.  There is a 
lack of entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The Board recognizes that Manual M21-1 does not constitute a 
statute or regulation, but its discussion of the issue of 
disorders of the eye is helpful in our analysis.

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injury to the eyes.  Post-service 
medical evidence shows that in general ocular health was 
normal with only symptoms involving refractive error.  The 
veteran's vision was generally stable, with correction 
provided as needed.  As refractive error of the eye may not 
be considered a disease or injury according to VA law, and as 
there is no competent medical evidence of a superimposed 
disease or injury during service that resulted in a decrease 
in visual acuity, there can be no valid claim. 

With regard to the current cataracts, the first documentation 
of eye pathology, other than refractive error, was during a 
2002 eye examination when early cataracts were first noted.  
The VA medical examiner did not associate the cataracts to 
diabetes.  No additional post-service medical records that 
discuss the etiology of the veteran's cataracts have been 
identified or obtained.  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

IV.  Applicable Law and Analysis - Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

A.  Peripheral neuropathy 

The veteran's peripheral neuropathy is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, DC 8520, 
for the sciatic nerve.  Under this diagnostic code, an 
evaluation of 10 percent is warranted for mild neuropathy.  A 
20 percent rating requires moderate neuropathy, and a 40 
percent rating requires moderately severe neuropathy of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe neuropathy of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis of the sciatic nerve, in which the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a (2005).  

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the degree that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Based upon the foregoing, the Board finds the veteran's 
service-connected bilateral peripheral neuropathy does not 
warrant compensable evaluations under DC 8520.  The examiner 
who conducted the January 2003 VA examination described the 
veteran's peripheral neuropathy as "mild;" however, in 
determining that his peripheral neurological disability is 
noncompensable, the Board notes that, at the subsequent VA 
examination in August 2003, neurological examination was 
essentially normal, with symmetrical deep tendon reflexes and 
intact sensation.  Dorsalis and posterior tibial pulses were 
present and equal throughout.  

The Board has considered all other potentially applicable 
diagnostic codes; however, the veteran has never been shown 
to have neuritis or neuralgia.  Therefore, 38 C.F.R. § 
4.124a, DCs 8621 and 8721 are not for application in this 
case.  In addition, there is no evidence showing the veteran 
has neurological damage associated with any other peripheral 
nerves.  Therefore, DCs 8521, 8522 to 8530, 8620, 8622 to 
8630, 8720, and 8722 to 8730 are not applicable in this case.

Based on the foregoing, the Board finds that the veteran's 
peripheral neuropathy in the right and left lower extremities 
does not warrant initial compensable evaluations.

B.  Erectile dysfunction 

The veteran's erectile dysfunction has been rated 
noncompensably disabling under DC 7522.  Under this 
diagnostic code, a 20 percent rating is warranted for penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b 
(2005).  

The veteran clearly has an erectile dysfunction secondary to 
service-connected diabetes mellitus.  However, this alone, 
without related deformity of the penis is insufficient for 
the granting of a compensable evaluation under DC 7522.  As 
the veteran does not meet the minimal criteria for a 
compensable evaluation under this provision, a noncompensable 
evaluation is assigned.  See 38 C.F.R. § 4.31.

The Board can find no other diagnostic code that would be 
more appropriate in rating the veteran's disability.  There 
is no evidence that he has undergone removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under DCs 7520 or 7521, 
respectively.  Therefore, DC 7522 is most appropriate to rate 
this disability.

Thus, because the medical evidence does not reflect that the 
veteran suffers from both penile deformity and loss of 
erectile power, the Board finds that he is properly evaluated 
at the noncompensable level for erectile dysfunction.  
Furthermore, the claims file shows he has also been awarded 
special monthly compensation under 38 U.S.C.A. §1114(k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ.  
So the fact that he has erectile dysfunction has, to a large 
extent, already been taken into account.  In any case, a 
compensable rating is not warranted under DC 7522.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).

C.  IBS

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another, based upon such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be adequately explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 525, 529 (1992).

The veteran is currently assigned a noncompensable rating 
under DC 7343, for malignant neoplasms of the digestive 
system, exclusive of skin growths.  38 C.F.R. § 4.114.  Since 
his primary symptom appears to be diarrhea, the Board finds 
that his current gastrointestinal disorder should be 
evaluated under 38 C.F.R. § 4.71a, DC 7319, for irritable 
colon syndrome.  

Under this diagnostic code, IBS will be rated as 
noncompensably disabling when mild, with disturbances of 
bowel function and with occasional episodes of abdominal 
distress.  In order to warrant a 10 percent rating, the 
disability must be moderate with frequent episodes of bowel 
disturbance with abdominal distress.  For severe disability, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, the rating will be 
30 percent.  38 C.F.R. § 4.114, DC 7319 .

The veteran has consistently complained of chronic diarrhea.  
At the time of a January 2003 general medical examination and 
an August 2003 VA gastrointestinal examination, he denied any 
problems with abdominal pain.  Similarly there was no 
evidence or reports of problems with weight loss, food 
intolerance, nausea or vomiting.  He has never experienced 
constipation and denied fecal incontinence.  Thus, it appears 
that the veteran experiences no more than mild 
gastrointestinal pathology.  Under the circumstances, the 
noncompensable evaluation currently in effect is appropriate, 
and an increased rating is not warranted.

After considering the evidence of record pertaining to the 
veteran's IBS, the Board finds that it is no more than mild 
in degree.  Although the IBS is symptomatic to the extent 
that it causes chronic diarrhea, the January 2003 VA 
examination report shows a marked improvement in that the 
veteran has 2 bowel movements daily instead of the previous 
8-10.  Accordingly, the Board concludes that the criteria for 
a compensable rating for IBS is not met.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran is entitled to 
"staged" ratings for any of his service-connected 
disabilities.  However, upon reviewing the longitudinal 
record in this case, we find that at no time during this 
claim and appeal have his disabilities been more disabling 
than as currently rated under this decision.

ORDER

Service connection for a genitourinary disorder manifested by 
urinary tract problems is denied.

Service connection for retinopathy/cataracts is denied.

Service connection for a sweat gland disorder is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a disorder manifested by radiculopathy 
of the chest wall is denied.

A compensable evaluation for peripheral neuropathy of the 
right lower extremity is denied.

A compensable evaluation for peripheral neuropathy of the 
left lower extremity is denied.

A compensable evaluation for erectile dysfunction is denied.  

A compensable evaluation for irritable bowel syndrome is 
denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


